UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 17, 2014 Imogo Mobile Techonologies Corp. (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 000-51976 (Commission File No.) N/A (IRS Employer Identification No.) 100 - 40 Lake Bellevue Dr., WA, USA 98005 (Address of principal executive offices, including zip code) 206-458-7018 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant (a) Previous independent registered public accounting firm (i) On November 24, 2013, Kenne Ruan, CPA, P.C. resigned as our independent registered public accounting firm. (See accompanying Exhibit 16.1 as imogoex161mar172014.jpg). (ii) Kenne Ruan, CPA, P.C. did not issue any audit reports for any financial statements for any year-ends of the Company. (iii) Inasmuch as we do not have an Audit Committee, our Board of Directors participated in and approved the decision to change independent registered public accounting firms. (iv) There have been no disagreements with our former accountant Kenne Ruan, CPA, P.C. on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Kenne Ruan, CPA, P.C. would have caused it to make reference thereto in connection with any possible reports on the financial statements for any such years. (v) There have been no reportable events (as defined in Item 304(a)(1)(v) of Regulation S-K). The Company has requested that Kenne Ruan, CPA, P.C. furnish it with a letter addressed to the Securities and Exchange Commission indicating whether it agrees with the above statements and if not, stating the respects in which it does not agree. A copy of Kenne Ruan, CPA, P.C.’s letter dated December 17, 2013 is attached as Exhibit 16.1. (b) Engagement of New Independent Registered Public Accounting Firm On February 24, 2014 (the “Engagement Date”), the Company engaged Jimmy P. Lee, CPA, P.C. as its independent registered public accounting firm for the Company’s Year End Filing for November 30, 2013 and will remain as its independent auditor for future filings. The engagement of Jimmy P. Lee, CPA, P.C. as the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors, which performs the function of the audit committee. During the two most recent fiscal years and through the Engagement Date, the Company has not consulted with Jimmy P. Lee, CPA, P.C. regarding either: 1. the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report nor oral advice was provided to the Company that Jimmy P. Lee, CPA, P.C. & concluded was an important factor to be considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). Item 9.01 Financial Statements and Exhibits ExhibitNo. Exhibit 16.1 Letter from Kenne Ruan, CPA, P.C. addressed to the Securities and Exchange Commission, dated as of December 17, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the
